DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 10/24/2022 responsive to the Office Action filed 06/24/2022 has been entered. The specification and Claims 1-8 have been amended. Claims 9-19 were previously withdrawn. Claims 1-19 are pending in this application.

Response to Arguments

Claims 1-8 have been amended to address the informalities, thus the objection of claims 1-8 has been withdrawn.
Applicant arguments, see Amendments pages 8-9 filed 10/24/2022, with respect to the rejection of the claims 1, 2 and 8 under 102(a)(1) have been fully considered. Due to the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference, Neerincx et al. (US 2017/0266859).
Applicant arguments, see Amendments pages 9-11 filed 10/24/2022, with respect to the rejection of the claims 3-5 and 7 under 103 have been fully considered. Due to the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference, Neerincx et al. (US 2017/0266859).
Applicant arguments, see Amendments pages 11-12 filed 10/24/2022, with respect to the rejection of the claim 6 under 103 have been fully considered. Due to the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same references, Neerincx et al. (US 2017/0266859) in view of O’Connor (US 3,924,881).
Applicant argues that “inserts 82, which extend through the mold cavity, push the transitional part, and thus the mold core, leftward to create second shot space 54 (Fig 2E). It is respectfully submitted that, thus, the transitional part and mold core are moved by means of the inserts pushing against the transitional part. In the present claims, there are no complicated mechanisms such as special inserts which extend through one side of the mold. Rather, in the method of the claims as amended, one side of the mold is mounted to a mold mount, and after the first shot the second shot space is provided by moving the mold mount to move the side of the mold and the transitional part. Among other benefits, this would make the present method easier to use with conventional mold machines, which do not provide for such specialized inserts. Also, the specialized inserts presumably add cost and complexity.” (page 10)
These arguments are found to be unpersuasive because:
In the Fig. 1 (cited in the new ground of rejection), Neerincx teaches that the molding system 10 can be configured to form the block 2 as a plurality of layers 4 that can each be deposited sequentially and individually and allowed to cool to form the overall block 2 and a rear insert positioning mechanism 18, configured to move the rear insert 16 back and forth in the direction of movement in order to control the size of the mold cavity 14 (Pa [0015]). Neerincx further teaches that the front inserts 22 can be configured to position the block 2 within the mold cavity 14, for example to ensure that the block 2 is spaced from a location where new molten material is introduced into the mold cavity 14 to form a new layer 4 (Pa [0016]). That is, Neerincx teaches that the combined movements of the rear insert positioning mechanism 18 and the front inserts 22 result in moving the rear insert 16 and the block 2. Furthermore, the claim does not exclude any inserts in the first side. Thus, Neerincx meets the claim. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neerincx et al. (US 2017/0266859-of record).

With respect to claim 1, Neerincx teaches a method of injection molding a part (“fabricating a relatively thick block 2”) using an injection molding machine (“a molding system 10”) including a mold having a first side (“a front mold section 20”), and a second side (“a rear insert 16 of a rear mold section 12”) mounted to a movable second side mold mount (“a rear insert positioning mechanism 18 configured to move the rear insert 16 back and forth in the direction of movement in order to control the size of the mold cavity 14.”)(Pa [0015], [0016] and Fig. 1), the method comprising the steps of:
positioning the first side and the second side at a first distance from one another to provide a first shot space (“with a first position placing a front surface of the rear insert 16 within the mold cavity 14 relative to the front end 28 of the front mold section 20 at a distance equal or approximately equal to a desired thickness of a first layer 4.”, Pa [0018]);
injecting a first shot of thermoplastic material via a nozzle through the first side into the first shot space (“the material conduit 26 can pass through the front mold section 20 to allow molten material to be deposited at a front end 28 of the mold cavity 14 during injection.”, Pa [0017]; and Neerincx teaches exemplary materials which can be used in the method in Pa [0012] and they are thermoplastic polymers.);
allowing the first shot of thermoplastic material to cool and harden into a transitional part (“the molding system 10 can be configured to form the block 2 as a plurality of layers 4 that can each be deposited sequentially and individually and allowed to cool to form the overall block 2.”, Pa [0015]; “the molten material is compressed within the mold cavity while it solidifies after a predetermined amount of the molten material is fed into the mold cavity.”, Pa [0021]; “it can be allowed to solidify to form a first molded layer 4A of the block 2”, Pa [0033]);
moving the second side and the transitional part away from the first side by moving the movable second side mold mount to provide a second shot space comprising space between the transitional part and the first side (“a rear insert positioning mechanism 18, configured to move the rear insert 16 back and forth in the direction of movement in order to control the size of the mold cavity 14”, Pa [0015]; “a second position can be spaced from the first position by a distance equal or approximately equal to a desired thickness of a second layer 4”, Pa [0018]);
injecting a second shot of thermoplastic material via the nozzle into the second shot space such that the second shot of thermoplastic material merges with the transitional part (“the material conduit 26 can pass through the front mold section 20 to allow molten material to be deposited at a front end 28 of the mold cavity 14 during injection.”, Pa [0017]; “The second molded layer 4B will be mechanically bonded to the first molded layer 4A, e.g., because the layers 4A, 4B were molded together within the same mold cavity 54 with the molten material 90 being allowed to set while it is in contact with the first layer 4A.”, Pa [0035]); and
allowing the second shot of thermoplastic material to cool and harden into a final part (“the molding system 10 can be configured to form the block 2 as a plurality of layers 4 that can each be deposited sequentially and individually and allowed to cool to form the overall block 2.”, Pa [0015]).

With respect to claim 2, since in the method of Neerincx as applied to claim 1 a new cavity is formed at the side of the first side (“a front mold section 20”) while the second side (“the rear insert 16”) is moving with the previously-formed layer, the first side comprises a mold cavity, and the second side comprises a mold core.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neerincx et al. (US 2017/0266859-of record) as applied to claim 1 above.

With respect to claims 3-5, Neerincx as applied to claim 1 above does not specifically teach that the first shot space has a first shot space volume that is about 60-85 percent of a total volume of the first shot space and the second shot space, but further teaches that the thickness of a particular layer 4 can be any thickness desired (Pa [0018]) and the initial thickness of the mold cavity 54 can vary depending on the polymer or other material being used to form the block 2, for example based on solidifying properties including setting time, shrinkage, etc. (Pa [0031]). Thus, one would have found it obvious to select the optimum volume of the first shot space for the purpose of forming the final part having the desired first layer thickness. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 7, Neerincx as applied to claim 1 above does not specifically teach that the transitional part is allowed to cool and harden so as to produce sink marks on the transitional part, and wherein said step of injecting a second shot comprises injecting a second shot of thermoplastic material into the second shot space such that the second shot of thermoplastic material merges with the transitional part so as to even out and remove said sink marks. 
However, Neerincx further teaches that some molding materials that cool relatively quickly and shrink relatively rapidly when cooled can also have a relatively low ductility such that, as the molding material shrinks relatively rapidly, the material cannot resist the internal tension being created by the shrinking, which can lead to cracking and failure of the bock 2 (Pa [0044]), and in order to avoid or minimize the chances of cracking or block failure due to uneven temperature distribution or uneven block 2 shrinking, or both (Pa [0048]), after the block 2 has been formed (202), thermally conditioning the block 2 is performed before final cooling (Pa [0050]). Thus, one would have found it obvious to perform the thermal conditioning of the part in order to minimize the chances of cracking or block failure such that even if the transitional part produces sink marks, the injected second shot of thermoplastic material merging with the transitional part would even out and remove said sink marks due to the thermal conditioning.

With respect to claim 8, Neerincx as applied to claim 1 above does not specifically teach the step of ejecting the final part in the embodiment of Fig. 1. However, in another embodiment (Fig. 2I) Neerincx further teaches that after reaching a desired thickness of the block 2, e.g., by molding the necessary number of layers 4, the molding system 50 can be opened by separating the rear mold section 52 from the front mold section 80 and the block 2 can be expulsed from the space of the mold cavity 54 by pushing the rear insert 56 forward (e.g., to the right)”, Pa [0037]). Thus, after reaching a desired thickness of the block, one would have found it obvious to separate the rear mold section from the front mold section and configure the rear insert positioning mechanism 18 to move and push the rear insert 16 forward in order to expulse the block.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neerincx et al. (US 2017/0266859) as applied to claim 1 above, and further in view of O’Connor (US 3,924,881) (All of record).

With respect to claim 6, Neerincx as applied to claim 1 above does not specifically teach that the final part comprises a pipe flange.
O’Connor relates to plastic pipe fitting and teaches that the fitting of the present invention is one which can be economically manufactured by means of injection molding (Co 1 li 41-43), and especially gasket retaining element 18 (Fig. 2) is constructed of plastic and integrally molded by a conventional injection molding process (Co 4 li 35-37).
One would have found it obvious to modify the Neerincx’s mold with the teachings of O’Connor so as to form the gasket retaining element.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742